t c memo united_states tax_court nicholas carrie cozzens petitioners v commissioner of internal revenue respondent docket no 258-03l filed date nicholas and carrie cozzens pro sese michelle m lippert for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1although the court ordered petitioners to file a response to respondent’s motion petitioners failed to do so background the record establishes and or the parties do not dispute the following on or about date petitioners filed a federal_income_tax tax_return for each of their taxable years return and return in their return petitioners reported inter alia total income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure and tax due of dollar_figure petitioners did not remit any payment with their return in their return petitioners reported inter alia total income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure and tax due of dollar_figure petitioners did not remit any payment with their return on date respondent assessed petitioners’ tax as reported in each of their tax returns for and as well as additions to tax under sec_6651 and sec_6654 a and interest as provided by law for each of their taxable years and we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioners’ respective unpaid liabilities for and 2the record does not disclose petitioners’ residence or mailing address at the time they filed the petition in this case 3all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure on date respondent issued to petitioners a notice of balance due with respect to petitioners’ respective unpaid liabilities for and on date respondent issued to petitioners another notice of balance due with respect to such unpaid liabilities on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to their taxable years and on or about date in response to the notice of tax_lien petitioners mailed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioners attached a document to their form petitioners’ attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or ground- less by letter dated date date letter a settlement officer with respondent’s appeals_office settlement 4petitioners’ attachment to form contained statements contentions arguments and requests that are very similar to the statements contentions arguments and requests contained in the attachments to respective forms filed with the internal_revenue_service by certain other taxpayers who commenced proceed- ings in the court see eg guerrier v commissioner tcmemo_2002_3 officer informed petitioners that he had scheduled a hearing appeals_office hearing with them on date with respect to the notice of tax_lien in response to the settlement officer’s date letter petitioners’ authorized representative sent a letter dated date date letter to the settle- ment officer the date letter stated in pertinent part i am in receipt of your letters dated and copies of those letters are attached as part of this letter also enclosed is a copy of the date letter i sent the irs concerning the various issues relating to the denial of my client’s right to record the hearing as authorized by sec_7521 in addition in my date letter i demanded that the irs appeals officer conducting the hearing and issuing the decision provide me with a copy of his pocket commission and a copy of the delegation of authority from the secretary_of_the_treasury autho- rizing him to conduct the hearing and issue the deci- sion you have not provided me with those documents in view of these facts then my clients have authorized me to advise you that they will not attend the hearing you propose to conduct on date in cincinnati ohio however you are hereby instructed to consider in your deliberations concerning the issues raised by my clients all of the papers which have been submitted to date concerning these matters including the date letter the date letter which insti- tuted the appeal the date letter and the date letter since the irs refuses to comply with the clear requirements of the law and the orders of the federal district_court we have no choice but to take these actions my clients have nothing to compromise or adjust they do not owe the taxes and penalties at issue because no law makes them liable for them as noted in our earlier letters petitioners refused to attend the appeals_office hearing that the settlement officer had scheduled on date however the settlement officer exchanged correspondence with petitioners and or their authorized representative and had telephonic discussions with them on date based upon such correspondence and discussions as well as inter alia certain other information including petitioners’ return and return the notice of tax_lien petitioners’ form petitioners’ attachment to form and respondent’s form_4340 certification of assessment and payments for each of their taxable years and the appeals_office issued to peti- tioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination that notice stated in pertinent part the determination of appeals is that the filed notice_of_federal_tax_lien was an appropriate collection action before you decide whether to petition this notice_of_determination you should know that the courts are empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless pierson v commissioner t c no it is our view that the positions you have taken have no merit and are groundless an attachment to the notice_of_determination stated in pertinent part summary and recommendation are the taxpayers entitled to relief under sec_6320 from the filed notice of lien no the taxpayers did not provide any justification for withdrawal nor offer any collection alternatives brief background the income_tax return for was filed under filing_status married filing joint the return was signed and dated on by both taxpayers the return showed a balance due of dollar_figure at the time of filing the tax was the result of insufficient with- holding and failure to make estimated_tax payments the income_tax return for was filed under filing_status married filing joint the return was signed and dated on by both taxpayers the return showed a balance due of dollar_figure at the time of filing the tax was the result of insufficient with- holding and failure to make estimated_tax payments on the taxpayers called internal revenue to ask for an installment_agreement the request was for the year sec_12 and irs responded on by establishing an agree- ment for dollar_figure per month the taxpayers defaulted on their agreement and on the internal revenue gave formal notice of intent to terminate the agreement discussion and analysi sec_1 verification of legal and procedural require- ments liens sec_6321 provides for a statutory lien when a tax- payer neglects or refuses to pay after notice_and_demand to be made choate and valid against third parties a notice of lien must be recorded in the proper place for filing transcripts show that the taxes remain unpaid and a notice was recorded sec_6320 requires irs to give notice to a taxpayer in writing within 5-days after filing a notice of lien of the taxpayer’s right to request a hearing before an appeals officer the request is timely if made during the 30-days following the end of the 5-day notification period transcripts show a notice was issued and the taxpayer’s request for a hearing was timely therefore the office of appeals will affirm that under sec_6330 this settlement officer has had no prior involvement with respect to the unpaid tax under sec_6330 the requirements of any applicable law or administrative procedures have been met what were the issues raised by the taxpayer the hearing the taxpayers are represented by jerry jewett a face-to-face hearing was scheduled for in a letter of the representative stated the taxpayers would not attend the hearing nor was there a request for a rescheduled hearing therefore no hear- ing was held the issues discussed below are those presented form request for a collection_due_process_hearing issue number one the taxpayers did not agree with the filed notice_of_federal_tax_lien their stated reason the irs has not complied with applicable laws and administrative procedures the collection procedures are inappropriate and illegal and mr and mrs cozzens have no liability for the taxes and penalties at issue my comments notice_and_demand was sic made on for both balance due periods at issue the taxes remained unpaid subsequently a notice_of_federal_tax_lien was recorded on and the taxpayers notified of their right to a hearing administrative procedures were followed and the tax_liabilities remain unpaid furthermore sec_6323 gives the internal revenue the authority to withdraw a notice_of_federal_tax_lien under certain circumstances the taxpayers do not meet any of the criteria described in sec_6323 nor did they offer any relevant reason why the lien should be withdrawn there were no other issues raised by the taxpayer has the need for efficient tax collection been balanced with taxpayer’s concern that the proposed collection action be no more intrusive than necessary sec_6330 requires that the office of appeals consider whether any collection action balances the need for efficient collection_of_taxes with the taxpayers’ legitimate concern that any collection be no more intrusive than necessary our determination is to deny relief and sustain the filed notice_of_federal_tax_lien this determination was made because the taxpayers failed to raise any relevant issue offer a collection alternative or present any reason to justify withdrawal therefore the determination by appeals balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more in sic intrusive than necessary in response to the notice_of_determination petitioners filed with the court a petition with attachments that we consider to be part of the petition except for an argument under sec_7521 the petition and the attachments thereto contained statements contentions arguments and requests that the court finds to be frivolous and or groundless with respect to sec_7521 petitioners alleged that the appeals_office refused to allow them to make an audio recording of the appeals_office hearing that the settlement officer had scheduled on date and that that refusal was improper under that section discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b sundstrand corp v commissioner 5the frivolous and or groundless statements contentions arguments and requests in petitioners’ petition and the attach- ments to that petition are very similar to the frivolous and or groundless statements contentions arguments and requests in the respective petitions filed with the court by certain other taxpayers see eg guerrier v commissioner tcmemo_2002_3 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of the internal revenue for abuse_of_discretion sego v commis- sioner supra goza v commissioner supra pincite respondent based the assessment with respect to each of petitioners’ taxable years and on the total_tax shown in petitioners’ return for each such year in the notice_of_determination the appeals_office concluded that petitioners took positions that have no merit and are groundless petitioners do not claim here that the amount of tax reported in their return for each of their taxable years and is not correct instead they advance statements contentions arguments and requests in the petition and the attachments to that petition that we have found to be frivolous and or groundless we turn now to petitioners’ argument under sec_7521 that the refusal by the appeals_office to permit petitioners to make an audio recording of the appeals_office hearing that the settlement officer scheduled on date was improper before they filed the petition in this case petitioners made statements and requests and advanced contentions and arguments that the court has found to be frivolous and or groundless in the petition and the attachments thereto peti- tioners persisted in advancing such frivolous and or groundless statements contentions arguments and requests consequently even though we held in 121_tc_8 that sec_7521 requires the appeals_office to allow a taxpayer to make an audio recording of an appeals_office hearing under sec_6330 we conclude that it is not necessary and will not be productive to remand this case to the appeals_office for a hearing under sec_6320 in order to allow petitioners to make such an audio recording see 117_tc_183 and it is not necessary or appropriate to reject respondent’s determinations to proceed with the collection action as determined in the notice_of_determination with respect to petitioners’ respective unpaid liabilities for and see id based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioners’ taxable years and although respondent does not ask the court to impose a penalty on petitioners under sec_6673 we now consider sua sponte whether the court should impose a penalty on petition- ers under that section sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer's position in such a proceeding is frivolous or groundless although we shall not impose a penalty under sec_6673 on petitioners in the instant case we caution them that they may be subject_to such a penalty if in the future they institute or maintain a proceeding in this court primarily for delay and or their position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered all of petitioners’ statements conten- 6see kemper v commissioner tcmemo_2003_195 tions arguments and requests that are not discussed herein and to the extent we have not found them to be frivolous and or groundless we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent's motion and an appropriate decision will be entered
